Granger, J.
The only question presented by the appeal is the constitutionality of our law making it a crime for a man to marry a woman for the purpose of escaping a prosecution for seduction, and afterwards deserting her without just cause. Section 4762 of the Code defines the crime of seduction, and prescribes the penalty for it. The next two sections are as follows: '
“Sec. 4763. If, before judgment on the indictment, the defendant marry the woman thus seduced, it is a bar to any further prosecution for the offense.
“Sec. 4764. Every man who shall marry any woman for the purpose of escaping prosecution for seduction, and shall afterwards desert her without good cause, shall be deemed guilty of a misdemeanor and shall be punished accordingly.”
The district court held section 4764 vulnerable to article 1, section 6, of the constitution, which provides that “All laws of a general nature shall have uniform operation.” This law is, no doubt, of a general nature. The question then is, does it fail to be of uniform operation, within the constitutional meaning ? This court has said, sppaking of this same constitutional provision, that “if the law operates upon every person within the relations or circumstances provided for, it is sufficient as to uniformity.” It is said they are to be “uniform in their operation upon all persons in the like situation.” McAunich v. Railroad Co., 20 Iowa, 338; Haskel v. City of Burlington, 30 Iowa, 232; Land Co. v. Soper, 39 Iowa, 112. This rule is mot questioned, but the thought seems to be that the act in question embraces, not husbands, generally, but a particular class of husbands, and that, hence, there is not uniformity in its operation. We do not find that a law like ours has been enacted in any of the other states, but many of them have a law, that we do not have, which makes husbands criminally liable for,abandoning, for deserting, and for neglecting to provide for their' *661wives when able so to do. Laws of such a character are to be found in Connecticut, Missouri, Colorado, Pennsylvania, New York, Massachusetts, Alabama, New Jersey, and Wisconsin. It is true, those laws are general as to all husbands. We have the law provided in section 4763, that, if a man criminally charged with seduction shall marry the woman seduced, his act of marriage shall bar a further prosecution; and in the same connection, and on the same subject, the further provision that if he shall desert, the Avoman so married, Avithout good cause, he shall be punished criminally. That law is applicable to 'all men who marry to avoid prosecution. The law has, in effect, classified men who. marry under such conditions. The state has waived its charge of criminality, because of an undertaking to discharge the obligations. of a husband; and the waiver is conclusive, regardless of the fact of guilt. The Mav imposes upon the state and upon the man the obligations of good faith; and nothing need be clearer than that such a breach of the martial vows by desertion would go beyond the ordinary breach of such vows, for it robs the law, under which the prosecution Avas Avaived, of the very inducement for it's enactment. The Irav, as a whole, simply says to the man who thus marries, “You shall not assume the obligations of a husband, to avoid prosecution for a crime, and, after taking the benefits to yourself, disregard your assumed obligation with impunity.” If any ordinary desertion, without cause, could be made criminal, which no one seems to deny, why may not the same act with the added fact of 'having married to avoid prosecution ? It is a mistake to say that the law has reference, in its operation, to one man more than to another.. It fixes the facts that will constitute the crime, and any man who. does the prohibited acts is guilty of the crime. One fact to appear is that there is a charge of seduction; another, that the person charged married to escape prosecution; and another, that he afterwards deserted the woman thus married, Avithout good cause. The crime consists of the desertion, but other *662conditions are essential to make the law applicable, and all who come within the conditions are amenable to the law. It is said that there is no connection between the felony (the seduction) and the misdemeanor. Why need there be, to make the desertion a crime ? The felony is excused. The charge of crime is ' excused, and the misdemeanor consists in assuming an obligation to have it excused, and then betraying the obligation. It is also thought that there is no infringement of the public interest, in such a case of desertion, not found in any other desertion by a husband. If that be true, what does it signify? It might go to the propriety or policy of such a discrimination, but not to the validity of the law, from a constitutional point of view; for the law might include all desertions by a husband. If so, it could surely make criminal those differing from others in matters of fact. In the state of Washington an ordinance prohibited barbers from pursuing their calling on Sunday, and the act was held invalid as special legislation, for not applying to other laborers. It is said that one class is singled out, and denied rights not denied to other classes. See City of Tacoma v. Krech, 15 Wash. 296, (46 Pac. Rep. 255). The same holding was had in Ex parte Jentzsch, 112 Cal. 468 (44 Pac. Rep. 803). The holdings are that one class of persons cannot alone be denied rights which it is entitled to enjoy in common with other classes. Such a rule has no application to this case. This law involves no denial of’ rights. It simply imposes a liability for the doing of specific-acts, and every man so doing comes within its operation. Other authorities cited by appellee are alike without application.
The demurrer to the petition should have been sustained. —Reversed.